Citation Nr: 0431591	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  96-47 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for headaches as 
secondary to service connected lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of stab wound to the left arm, to include 
hypesthesia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1982.

This case comes before the Board of Veterans Affairs (Board) 
on appeal from separate rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, a March 1995 RO decision 
denied claims for service connection for headaches and a 
heart disorder.  A July 1996 RO decision granted service 
connection for residuals of stab wound to the left arm, and 
assigned an initial noncompensable rating.  The Board 
remanded these claims in July 1999 for further development.  
At that time, the Board noted that the veteran had appealed 
the assignment of his initial rating for residuals of stab 
wound of the left arm so as to raise the issue of a potential 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board also noted that the veteran had argued 
that his claimed headache disorder was secondary to his back 
disorder.  An October 2002 RO decision assigned a 10 percent 
rating for residuals of stab wound of the left arm effective 
to the date of claim; January 27, 1995.  The Board remanded 
the claim to the RO in June 2003 for further development.


REMAND

The Board remanded this case in June 2003 for further 
development, to include providing the veteran a notice which 
meets the requirements of 38 U.S.C.A. § 5103 and affording 
him VA examination.  The RO sent the veteran a section 5103 
notice on August 4, 2003 to his home address of record 
despite knowledge since December 2002 that the veteran was 
incarcerated at Nottoway Correctional Center.  That same day 
the veteran notified the RO by phone of his continued 
incarceration at Nottoway Correctional Center.  There is no 
indication that the RO resent the section 5103 notice to the 
Nottoway Correctional Center.  The Board must remand this 
case to ensure that the veteran has been advised of the 
relative duties on the part of VA and himself in developing 
his claims as well as the types of evidence and/or 
information necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The RO also scheduled the veteran for VA examination that he 
was unable to attend due to his incarceration.  There is 
documentation that VA was unsuccessful in arranging 
transportation of the veteran to a VA facility for 
examination, but there is no documentation of record 
establishing that alternative attempts to examine the veteran 
were undertaken.  Per a notation of file by the Roanoke RO, 
additional steps available to obtain an examination of the 
veteran include (1) contacting the correctional facility and 
having their personnel conduct an examination according to VA 
examination worksheets or (2) sending a VA examiner to the 
correctional facility to conduct the examination.  See Bolton 
v. Brown, 8 Vet. App. 185 (1995) (VA must tailor its 
assistance to the peculiar circumstances of obtaining 
examination of an incarcerated veteran).  The RO must 
document whether the alternative attempts to obtain an 
examination of the veteran have been exhausted, and the claim 
must be remanded to the RO for non-compliance with the 
Board's previous remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a claimant entitled to full compliance 
with directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The RO should ensure that the veteran 
is sent a notice which complies with the 
provisions of 38 U.S.C.A. § 5103 to his 
last known address of record on the issues 
of (a) entitlement to service connection 
for a heart disorder; (b) entitlement to 
service connection for headaches as 
secondary to service connected lumbar 
spine disability, and (c) entitlement to 
an evaluation in excess of 10 percent for 
residuals of stab wound to the left arm, 
to include hypesthesia.  This notice 
should advise the veteran to submit all 
evidence and/or information in his 
possession which may be relevant to his 
claims on appeal.

2.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his claimed 
heart, headache and left arm scar 
disabilities since August 1999.  The RO 
should take appropriate steps to obtain 
any records identified by the veteran as 
relevant to his claims on appeal.  

3.  Following completion of the foregoing 
development, the RO should make attempts 
to examine the veteran, with benefit of 
review of his claims folder, in order to 
determine the current nature and severity 
of his residuals of stab wound to the left 
arm.  In so doing, the RO should tailor 
its assistance to the veteran by either 
(1) contacting the Nottoway Correctional 
Facility and having their personnel 
conduct an examination according to VA 
examination worksheets or (2) sending a VA 
examiner to the correctional facility to 
conduct the examination.  In the event an 
examination cannot be scheduled, the RO 
should document for the record the steps 
undertaken to obtain examination of the 
veteran.  The examiner should provide a 
measurement, in square inches, of the area 
encompassed by the stab wound scar.  The 
examiner should also provide findings 
pertaining to the presence or absence of 
soft tissue damage, frequent loss of 
covering of skin over the scar area, 
objectively demonstrated pain on 
palpation, and whether the scar results in 
limitation of motion of the affected part.

4. Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




